             Case 1:17-cv-03450-JGK-SDA Document 114 Filed 12/10/20 Page 1 of 2




JAMES E. JO HNSON
Corporation Counsel
                                              THE CITY OF NEW YORK                         MARYBETH ALLEN
                                                                                                   Senior Counsel
                                              LAW DEPARTMENT                               Phone: (212) 356-2662
                                                                                              Fax: (212) 356-3159
                                                 100 CHURCH STREET                    Email: mallenk@law.nyc.gov
                                                 NEW YORK, NY 10007




                                                                   December 9, 2020
     VIA ECF
     Honorable John G. Koeltl                                Application granted.
     United States District Judge                            SO ORDERED
     United States District Court                                                   /s/ John G. Koeltl
     Southern District of New York                           December 10, 2020          John G. Koeltl
     500 Pearl Street                                        New York, NY                  U.S.D.J.
     New York, New York 10007

                             Re:     Levar Henry v. City of New York, et al.
                                     17 Civ. 3450 (JGK) (SDA)
     Your Honor:

              I am a Senior Counsel in the Special Federal Litigation Division of the New York City
     Law Department, and the attorney assigned to the defense of the above-referenced matter.
     Defendants write to respectfully request a brief extension of one week to file their Motion for
     summary judgment, i.e., from December 11, 2020 to and including December 18, 2020.
     Defendants contacted Plaintiff to obtain his consent for this application. However, it appears that
     Plaintiff believes he is still represented by counsel because he would not discuss the extension
     with defense counsel. Instead, Plaintiff referred counsel to his former pro bono attorney, who as
     the Court is aware, no longer represents Plaintiff in this matter. 1

              Defendants submitted a pre-motion application on October 28, 2020, regarding their
     anticipated motion for summary judgment.     The Court held a pre-motion conference, via
     telephone, on November 4, 2020. Pursuant to the Court’s Order dated November 5, 2020,
     Defendants’ motion is due on December 11, 2020. However due to other work obligations, that
     arose after Defendants agreed to the motion schedule, including motion practice on other
     matters, Defendants’ are unable to complete the motion within the currently proscribed
     timeframe.

     1
         Defendants will continue their attempts to communicate with Plaintiff by telephone and mail.
      Case 1:17-cv-03450-JGK-SDA Document 114 Filed 12/10/20 Page 2 of 2




       Should the Court grant Defendants’ application,            Defendants seek      the Court’s
endorsement of the following revised motion schedule:

       •   Defendants to serve their motion by December 18, 2020;
       •   Plaintiff to serve his opposition by January 15, 2021; and
       •   Defendants to serve their reply, if any, no later than February 5, 2021.

       Defendants thank the Court for its time and consideration herein.

                                                             Respectfully submitted,

                                                             MaryBeth Allen /s
                                                             MaryBeth Allen
                                                             Senior Counsel
                                                             Special Federal Litigation Division



cc:    VIA MAIL
       Levar T. Henry
       Pro Se Plaintiff
       85 Delray Drive
       Mount Vernon, New York 10552




                                                2
